Citation Nr: 0525098	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-29 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the right nasal dorsum, including as the result of herbicide 
exposure in service.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972, including service in the Republic of Vietnam 
from March 1969 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in June 
2004 when it was remanded for additional development


FINDING OF FACT

Basal cell carcinoma of the right nasal dorsum was not 
present within one year of the veteran's discharge from 
service, and it is not etiologically related to the veteran's 
exposure to herbicides or any other incident of service.


CONCLUSION OF LAW

Entitlement to service connection for basal cell carcinoma of 
the right nasal dorsum is not established.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

With respect to the claim for service connection for basal 
cell carcinoma of the right nasal dorsum, the veteran was 
provided the notice required under the VCAA and the 
implementing regulations by letter dated in June 2004.  He 
was given ample time to respond.  Thereafter, the Appeals 
Management Center (AMC) readjudicated the veteran's claim in 
July 2005.  Furthermore, in this case, there is no indication 
or reason to believe that the ultimate decisions of the 
agency of original jurisdiction would have been different had 
the claim not been adjudicated before the veteran was 
provided the notice required by the VCAA and the implementing 
regulations.  Therefore, the Board believes that the agency 
of original jurisdiction properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and that any procedural 
error was not prejudicial to the veteran.

Moreover, all pertinent, available evidence has been 
obtained.  In addition, the record reflects that VA assisted 
the veteran by obtaining an appropriate VA examination.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Accordingly, the Board will address the merits of the claim.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era. "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

In the case at hand, the veteran served on active duty from 
October 1968 to October 1972, to include service in the 
Republic of Vietnam.  Service medical records note that the 
veteran had a painful polyp excised from the anterior nasal 
septum of the left nares in September 1972; the diagnosis was 
squamous papilloma.

A December 1997 treatment record from Dr. Forbes notes that 
the veteran was seen with complaints of left ear pain and 
nasal congestion.  The veteran reported that he had had a 
papilloma removed from the left nasal septum twice.  
Examination of the nose revealed a depression, probably where 
the papilloma was.  

Treatment records from Dr. Patel note that the veteran was 
seen in July 2001 with complaints of a non-healing lesion of 
the right nose.  He underwent excision of the lesion with 
complex closure.  Microscopic examination of the tissue 
revealed basal cell carcinoma.

Treatment records from Roswell Park Cancer Institute note 
that the veteran underwent additional micrographic surgery in 
October 2001.  The diagnosis was persistent basal cell 
carcinoma of the right nasal dorsum.

An August 2004 VA examination report notes that the veteran's 
claims file was reviewed in conjunction with the examination.  
Upon examination, minimal scarring was noted on the right 
side of the nose.  The examiner opined:

It is doubtful that there is any 
relationship between [the veteran's] 
possible exposure to Agent Orange and the 
basal cell carcinoma, which he developed 
in 2001.  It is highly unlikely that 
there is any relationship between the 
basal cell tumor and the papilloma.

After a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for basal cell 
carcinoma of the right nasal dorsum.

The evidence does not suggest that the veteran had basal cell 
carcinoma during service or manifested it within one year 
thereof.  The first diagnosis of basal cell carcinoma was in 
2001, nearly 30 years after the veteran's service.  The 
veteran contends that the basal cell carcinoma of the right 
nasal dorsum is related to the polyp removed during his 
military service.  In the alternative, he contends that the 
basal cell carcinoma is related to his exposure to Agent 
Orange during service. While the Board has considered the 
veteran's contentions, he is not competent to provide an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The evidence does include an August 2004 VA medical opinion 
that the veteran's basal cell carcinoma is not related to 
Agent Orange exposure in service, or to the papilloma he had 
removed during service.  This opinion is based upon a review 
of the veteran's pertinent medical history.  In addition, the 
VA examiner indicated that the veteran's basal cell carcinoma 
was not manifested until 2001, many years after the veteran's 
service and any Agent Orange exposure therein. 

Moreover, basal cell carcinoma is not among the diseases 
subject to presumptive service connection on an Agent Orange 
basis because the Secretary has not determined, on the basis 
of sound medical and scientific evidence, that a positive 
association exists between the exposure of humans to an 
herbicide agent, and the occurrence of chronic basal cell 
carcinoma in humans.  See 38 C.F.R. § 3.309(e).

Therefore, the Board has concluded that the preponderance of 
the evidence is against the claim for service connection on a 
direct or presumptive basis.




ORDER

Entitlement to service connection for basal cell carcinoma of 
the right nasal dorsum is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


